Citation Nr: 0100281	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for low back strain.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

By a July 1968 rating action, the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's original claims of service 
connection for malaria and a back disability.  The veteran 
was notified of the denial of those claims, but did not 
appeal the decision with regard to malaria.  As such, the 
decision as to that claim became final.  

In October 1968, the veteran's representative submitted 
additional evidence and asked that the decision denying 
service connection for a back disability be reconsidered.  In 
a March 1969 decision, the RO denied the claim of service 
connection for a back disability.  The veteran was notified 
of that decision, but did not appeal.  As such, the decision 
as to the claim of service connection for a back disability 
became final.  

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating action 
RO.  The Board notes that in the August 1999 decision, the RO 
addressed the underlying question of service connection for 
low back strain and malaria without specifically considering 
whether the previously denied claims could be reopened.  This 
is significant to the Board because the preliminary question 
whether a previously denied claim should be reopened is a 
jurisdictional matter which must be addressed before the 
Board may consider the underlying claim on its merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  How the RO 
characterized the issue or what the RO may have determined in 
this regard is irrelevant.  The initial question before the 
Board is whether new and material evidence has been 
presented.  Id. at 1383. 

REMAND

Prior to determining whether the veteran has submitted new 
and material evidence sufficient to reopen the claims of 
service connection for low back strain and malaria, the Board 
points out that the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, the Court) has held that when the 
Board addresses in its decision a question that has not yet 
been addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
(SOC) provided the claimant fulfills the regulatory 
requirements.  See 38 C.F.R. § 19.29 (2000).  If not, the 
matter must be remanded to the RO to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the present case, a review of the record shows that the 
veteran was issued a SOC in September 1999 and a supplemental 
statement of the case (SSOC) in January 2000; however, 
neither the SOC nor SSOC provided the veteran with notice of 
the laws and regulations governing claims to reopen.  Thus, 
the veteran and representative have not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided a SOC or SSOC with respect 
to this issue.  Consequently, the Board will remand the 
matter to the RO to avoid the possibility of prejudice. 38 
C.F.R. § 19.9.

Thus, the case is remanded to the RO for the following 
action:  

1.  The veteran and his representative 
should be contacted and notified of the 
veteran's right to submit further 
evidence or argument with regard to 
reopening the claims of entitlement to 
service connection for a low back strain 
and malaria, including his right to have 
a personal hearing on the question 
whether new and material evidence has 
been submitted. 

2.  Thereafter, the RO should again 
review the veteran's claims to determine 
if new and material evidence has been 
submitted.  If either claim is reopened, 
the RO should consider that claim on the 
merits, to include consideration of the 
provisions of 38 U.S.C.A. § 1154 (West 
1991).  Dambach v. Gober, 223 F.3d 1376 
(Fed. Cir. 2000).  In considering any 
reopened claim on the merits, the RO 
should ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should, among other things, contain a 
summary of the pertinent fact and a 
summary of the laws and regulations 
applicable to claims to reopen. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


